        Case 2:18-cv-00062-SEH Document 31 Filed 12/06/19 Page 1 of 4




Sarah J. Parady
Lowrey Parady, LLC
1725 High Street
Denver, CO 80218
Phone: (303) 593-2595
Fax: (303) 502-9119
sarah@lowrey-parady.com

Christopher Young
YOUNG LAW OFFICE PLLC
P.O. Box 10247
Bozeman, MT 59719
Phone: (406) 587-2070
Fax: (866) 403-0847
cyoung@younglawofficepllc.com

David Seligman
Towards Justice
1410 High Street, Suite 300
Denver, CO 80218
Phone: (720) 239-2606
Fax: (303) 957-2289
david@towardsjustice.org
Attorneys for Plaintiff

                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                            BUTTE DIVISION

NICHOLAS DOUGLAS;
TASHEKA BRYAN;                            Civil Case No. CV 18-62-BU-SEH
JUNIOR HARRIS;
MARCUS RICHARDS;
STEPHANEY SMITH; and those simi-
larly situated,

       Plaintiffs,
        Case 2:18-cv-00062-SEH Document 31 Filed 12/06/19 Page 2 of 4




v.

YELLOWSTONE CLUB OPERA-                           MOTION FOR CLASS
TIONS, LLC; and                               CERTIFICATION PURSUANT TO
HOSPITALITY STAFFING SOLU-                         RULE 23(b)(3) AND
TIONS LLC,                                      APPOINTMENT OF CLASS
                                              COUNSEL PURSUANT TO RULE
       Defendants.                                       23(g)



      CERTIFICATE OF CONFERRAL PURSUANT TO L.R.7.1(C)(1)

      Plaintiff’s counsel conferred with Defendants’ counsel prior to the filing of

this Motion. Defendants oppose this Motion.

                                     MOTION

      Plaintiffs move for certification of the following class pursuant to Fed. R. Civ.

P. 23(b)(3):

               ALL EMPLOYEES OF YELLOWSTONE CLUB OPER-
               ATIONS, LLC AND HOSPITALITY STAFFING SOLU-
               TIONS LLC WHO WORKED AT THE YELLOW-
               STONE CLUB ON NON-IMMIGRANT H-2B VISAS
               DURING THE WINTER OF 2017-2018

Plaintiffs additionally move for the appointment of their counsel as class counsel

pursuant to Fed. R. Civ. P. 23(g). A brief in support of this Motion was filed

simultaneously with this Motion pursuant to the Local Rules.




                                          2
Case 2:18-cv-00062-SEH Document 31 Filed 12/06/19 Page 3 of 4




                                  Respectfully Submitted,


                                  /s/ Sarah Parady
                                  Sarah Parady

                                  Attorney for the Plaintiffs




                              3
        Case 2:18-cv-00062-SEH Document 31 Filed 12/06/19 Page 4 of 4




                               Certificate of Service

      I hereby certify that on December 6, 2019, I filed a true and correct copy of

the forgoing using this Court’s CM/ECF filing system, which served the forgoing

on all parties that have appeared pursuant to Fed. R. Civ. P. 5.

                                              /s/ Sarah Parady
                                              Sarah Parady




                                          4
